—In an action to foreclose a mortgage, the defendant Broadway Crescent Associates appeals from an order of the Supreme Court, Queens County (Di Tucci, J.), dated March 15, 1991, which, inter alia, granted the plaintiffs motion for summary judgment and denied its cross motion for further discovery.
Ordered that the order is affirmed, with costs.
On a motion for summary judgment, the movant bears the initial burden of making a prima facie showing of its entitlement of judgment as a matter of law (see, Holtz v Niagara Mohawk Power Corp., 147 AD2d 857, 858). The opposing party then must present admissible proof that would require a trial of material questions of fact (see, Ferber v Sterndent Corp., 51 NY2d 782, 783). In this case, we find that the plaintiff has demonstrated its entitlement to summary judgment and the appellant has failed to meet its burden to present admissible evidence revealing the existence of material questions of fact for trial. Specifically, the appellant has offered no proof of defamation, tortious interference with a contract, tortious interference with economic or business relations, or prima facie tort.
We have examined the appellant’s remaining contentions and find them to be without merit. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.